Exhibit 10.1

Execution Copy

First Amendment to the Employment Agreement of Julie Jacobs

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”), by and
between AOL Inc., a Delaware corporation (the “Company”) and Julie Jacobs
(“Executive”) is made and entered into as of March 30, 2011 (the “Effective
Date”).

WHEREAS, Executive and the Company’s entered into an employment agreement dated
as of June 11, 2010 (the “Employment Agreement”); and

WHEREAS, the Company has agreed to change certain terms of the Executive’s
compensation and desires to amend the Employment Agreement to reflect these
changes.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows:

1. Paragraph 4A of the Employment Agreement is hereby replaced with the
following:

Base Salary. During the Employment Term and effective as of April 1, 2011,
Company shall pay Employee a base salary at the rate of no less than $20,833.34
semi-monthly, less applicable withholdings, which is $500,000.16 on an annual
basis (“Base Salary”). Employee’s Base Salary will be reviewed annually during
the Employment Term and may be increased based on Employee’s individual
performance or increases in competitive market conditions. Employee’s Base
Salary may be decreased upon mutual consent of Company and Employee.

2. Paragraph 4B of the Employment Agreement is hereby replaced with the
following:

Annual Bonus Plan. In addition to Employee’s Base Salary, Employee will be
eligible to participate in the Company’s Annual Bonus Plan (“ABP”), pursuant to
its terms as determined by the Company from time to time. Pursuant to the ABP,
the Company will review its overall performance and Employee’s individual
performance and will determine Employee’s bonus under the ABP, if any (“Bonus”).
Although as a general matter in cases of satisfactory individual performance,
the Company would expect to pay a Bonus at the target level provided for in the
ABP where the Company has met target performance with respect to the financial
metrics measuring performance for a given year, the Company does not commit to
paying any Bonus, and Employee’s Bonus may be negatively affected by the
exercise of the Company’s discretion or by overall Company performance. Although
any Bonus (and its amount, if a Bonus is paid) is fully discretionary, effective
as of January 1, 2011, the Employee’s target Bonus for each fiscal year during
the Term as a percentage of your Base Salary is 100% percent.

 

1



--------------------------------------------------------------------------------

3. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

4. Entire Agreement. The Employment Agreement (as amended by this Amendment)
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, written or oral, between the parties
with respect thereto.

5. Employment Agreement Terms. Except as provided in this Amendment, all terms
and conditions of the Employment Agreement shall remain in effect and shall not
be altered by this Amendment.

[Signature page to Amendment follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.

 

AOL Inc.

/s/ Kathy Andreasen

Kathy Andreasen Chief People Officer

/s/ Julie Jacobs

Julie Jacobs

 

3